Mr. Justice Baker delivered the opinion of the court. A motion to dismiss the appeal on the ground that the order appealed from is not a final order has been reserved to the hearing. We think the order is a final order and the niotion to dismiss is denied. The question presented by the record is whether the instrument purporting to be an assignment of the judgment was executed by Foulkes, or is a forgery. If Foulkes had assigned the judgment to Durant, Durant had the right to use his name in any motion or proceeding relating to the ■ judgment, and Foulkes had no power or authority to stipulate that the judgment be vacated. The court did not err in refusing to dismiss or strike from the files the motion filed, on behalf of Durant, but in the name of Foulkes. The witnesses called by Durant to prove that the assignment was executed by Foulkes were Anderson, Miller and Durant, each of whom testified that he was present when the assignment was executed by Foulkes, Miss Crownover, a stenographer in Miller’s office, who testified that Miller dictated the assignment to her and she wrote it on a typewriter, and five experts in handwriting, who, on comparison of the signature to the assignment with signatures of Foulkes to instruments in,.evidence, admitted to be genuine, testified to the opinion that the signature to the assignment was the genuine signature of Foulkes. The witnesses called by Steward to prove that the purported assignment was a forgery were Foulkes, who so testified, and five experts in handwriting who, on the same comparisons testified to by the experts called by Durant, testified to the opinion that the signature in question was not that of Foulkes. On the question whether notice was given to Steward of the assignment soon after it is claimed that it was executed, the testimony is also conflicting. The testimony of the witnesses, other than the experts, cannot be reconciled on the hypothesis that all of such witnesses intended to tell the truth. Giving to the finding of the trial judge, who saw and heard the witnesses, the weight which the law gives it, we cannot say that the conclusion reached by him was not one that might properly be reached on the evidence. As the, trial was by the court, it will be presumed that only competent evidence was considered, and if any incompetent evidence was received, its admission was not harmful to the defendant. The order appealed from is affirmed. Order affirmed.